Erom the declaration in ejectment in this case, it appeared that Elizabeth Medley, the appellee, who was the lessor of the plaintiff, claimed as tenant for life. While the appeal was pending in this Court she died; and Botts, for the appellant, contended that, as her title to the land expired at her death, the appeal ought to abate.
The Court, after taking time to consider the point, decided that the appeal had not abated, and that the cause might be called for trial; saving to the appellant the liberty to mov-e for security for costs; as to the propriety of which, no opinion was then given.†

Note. In this case no motion for security for costs was made; and the judgment was afterwards affirmed without it. See Carter v. Washington and others, 2H. &M. 31, and Purvis v. Hill, Ibid. 614; from-which cases it appears that security for costs, if required, must be given; but it is not error to proceed without it, if not required.—Note in Original Edition.